

117 HR 797 IH: To designate the facility of the United States Postal Service located at 24930 Washington Avenue in Murrieta, California, as the “Riverside County Iraq and Afghanistan Veterans Memorial Post Office”.
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 797IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Calvert (for himself, Mr. DeSaulnier, Mr. Khanna, Mr. Costa, Mr. McClintock, Mr. Nunes, Mr. Lieu, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 24930 Washington Avenue in Murrieta, California, as the Riverside County Iraq and Afghanistan Veterans Memorial Post Office. 
1.Riverside County Iraq and Afghanistan Veterans Memorial Post Office 
(a)DesignationThe facility of the United States Postal Service located at 24930 Washington Avenue in Murrieta, California, shall be known and designated as the Riverside County Iraq and Afghanistan Veterans Memorial Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Riverside County Iraq and Afghanistan Veterans Memorial Post Office. 
